DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12, recite wherein the separated ilmenite particles are recirculated to the fluidized bed reactor without processing in a separate oxidizing reactor.  There is no support in the originally filed disclosure for a system lacking a separate oxidizing reactor. In other words, there is no support in the originally filed disclosure that the Inventor had possession of this very specific negative limitation.
				Claim Objection
Claim 1 recites the misspelled term, “recirulated”, in step e).  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-13, 15, 17-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 6808390 B1) in view of Moldenhauer (“Testing of minerals and industrial by-products as oxygen carriers for chemical-looping combustion in a circulating fluidized-bed 300 W laboratory reactor”), and Thomas (US 20050175533 A1).
Regarding claim 1, Fung discloses a process for bed management for a fluidized bed boiler (col. 6, line 25), the process comprising the steps of: 
a) providing fresh ilmenite particles as bed material (12, Fig. 1) to the bed of a fluidized bed (abstract) (col. 5, lines 11-26); 
b) carrying out a fluidized bed combustion process with the fluidized bed (col. 5, lines 39-44), wherein air (13) is passed from below the bed through the bed material; and
c) removing (via gas outlets 33-35 and via the outlet 20) at least one ash stream comprising ilmenite particles from the fluidized bed (charcoal is mentioned in col. 10, lines 6-11 and col. 11, lines 4-9 and charcoal contains some ash, see para. 129 of US 20020148716 A1; ash must also be present since there is wood combustion in the combustion chamber according to col. 5, lines 39-44); 
d) separating (vibratory screen 21) ilmenite particles (23) from the at least one ash stream (22) (ilmenite particles are also separated, via lines 33-35, from the ash stream discharged from outlet 20); and

Fung fails to disclose: 
wherein the average residence time of the ilmenite particles in the fluidized bed boiler is at least 75 hours, and wherein separating ilmenite particles comprises magnetic separation.

Moldenhauer teaches a chemical looping process comprising: ilmenite particles (abstract), and wherein the average residence time of the ilmenite particles in the fluidized bed is at least 75 hours (abstract; pgs. 3-4, “Experimental Details”).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fung wherein the average residence time of the ilmenite particles in the fluidized bed boiler is at least 75 hours, so as to reduce waste. Ilmenite particles wear out after repeated usage in the furnace. It is desirable that they are repeatedly used for many hours before having to dispose of them.  
Thomas teaches a bed management cycle for a fluidized bed boiler wherein the particles are separated by magnetic separation (para. 43).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fung wherein the ilmenite particles are separated by magnetic separation so that the ilmenite particles can be efficiently separated (i.e.,  minimal waste of the ilmenite particles) from the other material.  The ilmenite particles contain iron while the ash does not.  Therefore, magnetic separation would be very effective in separating the ilmenite from the ash.  Note: the magnetic separation can replace or supplement the vibratory screen (Fung, 21) and/or can be placed downstream the cyclone separator (Fung, 36) to recover the ilmenite particles from the ash
Regarding claim 2, Fung fails to disclose separating ilmenite particles via electric separation.  However, Thomas teaches electric separation of the particles (para. 43).  It would 
Regarding claim 3, Fung discloses wherein steps c), d) and e) are carried out multiple times (the process can be a continuous process or a batch process, and can be repeatable).
Regarding claim 4, Fung discloses separating the ilmenite particles from the at least one ash stream (same limitation as in claim 1).  Indent (ii) is optional due to the “and/or”
Regarding claim 5, Fung discloses wherein all separated ilmenite particles are recirculated (via lines 23-29) into the bed of the fluidized bed boiler
Regarding claim 6, Fung discloses wherein a first fraction (fraction from line 24) of the separated ilmenite particles is recirculated into the bed (12) of the fluidized bed boiler, and a second fraction of the separated ilmenite particles is discharged (37).
Regarding claim 7, Fung discloses wherein the fluidized bed boiler is a bubbling fluidized bed boiler [see col. 1, lines 49-55 of US 5575086A discussing where there are only two main types of fluidized bed combustors, CFB and BFB, and where a BFB is characterized by air passing through the bed in the form of bubbles, a modest bed solids mixing rate, and relatively low solids entrainment in the flue gas; Fung disclose bubbling air through the bed in col. 11, lines 41-44, a modest bed solids mixing rate (mixing is through the bubbling air; no mixing device is in the bed), and low solid entrainment in the flue gas in col. 11, lines 1-7 (only fine particles are entrained with the exhaust gas)]
Regarding claims 8, 15, modified Fung discloses at least one selector (Fung, 36) for pre-selecting particles in the at least one ash stream (cyclone 36 pre-selects the particles from the exhaust gas 38) before passing the ash stream to the separator (magnetic separator, included in the rejection of claim 12, downstream the cyclone 36).
Regarding claim 10, Fung discloses wherein the fresh ilmenite particles (col. 12, lines 14-16) are provided at a feeding rate and wherein ash (22) is removed at an ash removal rate, wherein the feeding rate of fresh ilmenite particles is decoupled from the ash removal rate (they are not linked by any device).
Regarding claim 11, Fung fails to disclose wherein ilmenite particles in the bed are kept within a predetermined concentration range.  However, keeping the particles within a predetermined concentration is a matter of optimizing the drying of the wood, heating of the wood, carbonization of the wood, and more (col. 12, lines 1-5).  See MPEP 2144.05 discussing where it is not inventive to discover the optimum or workable ranges by routine experimentation
Regarding claim 12, modified Fung discloses (see rejection of claim 1 for citations unless otherwise noted) a fluidized bed boiler comprising ilmenite particles having an average residence time of at least 75 hours as bed material in the bed of the fluidized bed boiler wherein air is passed from below the bed through the bed material; and an ash removal system; characterized in that the fluidized bed combustion system comprises
 a) a separator for separating ilmenite particles from the removed ash, wherein the separator comprises a magnetic separator; and 
b) a recirculation system (examined under 112f to be a transport line for the particles to flow through) (note: although the term “means” is not recited, the claim limitation is interpreted under 112f, see MPEP 2181(I)(A), paras. 4, 5) for recirculating separated ilmenite particles into the bed of the fluidized bed boiler, wherein the separated ilmenite particles are recirculated to the fluidized bed boiler without processing in a separate oxidizing reactor 
Regarding claim 13, modified Fung discloses an electric separator (see rejection of claim 2).
Regarding claim 17, Fung discloses wherein carrying out steps c), d), and e) multiple times provides continuous recirculation of separated ilmenite particles into the bed of the fluidized bed boiler (Fig. 1).
Regarding claim 18, Fung discloses or suggests wherein the first and second fractions are determined based on the particle size of the separated ilmenite particles (one faction 33-35 contains “very small particles of sand”, see col. 11, lines 4-7 and the other faction 23 contains “sand”, which suggests that one faction is larger than the other).  
Regarding claims 19, 26, Fung discloses wherein the pre-selection of particles in the at least one ash stream comprises at least one of: fluid-driven particle separation and/or gas-driven particle separation (cyclone 36).
Regarding claim 20, modified Fung discloses wherein an average residence time for ilmenite particles in the fluidized bed boiler is less than 600 hours (see abstract of Moldenhauer).
Regarding claim 21, modified Fung fails to disclose wherein the average residence time of the ilmenite particles in the fluidized bed boiler is between 100 hours to 500 hours.
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(1 l)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 22-24, Fung fails to disclose wherein the concentration of ilmenite particles in the bed material is kept within a concentration range of 10 wt.% to 95 wt% or wherein the concentration of ilmenite particles in the bed material is kept within a concentration range of 50 wt.% to 95 wt%.or wherein the concentration of ilmenite particles in the bed material is kept within a concentration range of 75 wt.% to 95 wt%.  
However, the concentration of ilmenite particles in the bed material affects the drying of the wood, the carbonization rate, heat transfer rate, and more (see rejection of claim 11).  Therefore, the precise concentration is a matter of optimizing the one or more aforementioned variables.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 6808390 B1) in view of Moldenhauer (“Testing of minerals and industrial by-products as oxygen carriers for chemical-looping combustion in a circulating fluidized-bed 300 W laboratory reactor”), and Thomas (US 20050175533 A1), as applied to claim 1, and further in view of Alban (US 20120199054 A1).
Regarding claim 14, Fung fails to disclose a discharge system for discharging separated ilmenite particles.  However, Alban teaches a discharge system for discharging separated ilmenite particles (para. 56).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fung to include a discharge system for discharging separated ilmenite particles, so that the ilmenite can be recovered for later use and also to .
Claims 16, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US 6808390 B1) in view of Moldenhauer (“Testing of minerals and industrial by-products as oxygen carriers for chemical-looping combustion in a circulating fluidized-bed 300 W laboratory reactor”), and Thomas (US 20050175533 A1), as applied to claim 1, and further in view of Pickens (US 20130181075 A1).
Regarding claims 16, 25, Fung fails to disclose electrostatic separation.  However, Pickens teaches an electrostatic separator for separating out metals (para. 81).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Fung wherein the ilmenite particles are separated by electric separator such as an electrostatic separation so that the ilmenite particles can be efficiently separated (i.e.,  minimal waste of the ilmenite particles) from the other material.  The modification is merely a simple substitution of one type of electric separator for another. 

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they do not apply to the current office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.